Citation Nr: 9906033	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  95-39 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for an amnestic 
disorder, claimed as a memory loss due to an undiagnosed 
illness.

2.  Entitlement to an evaluation for a left knee disability, 
in excess of 10 percent and to a compensable evaluation for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Caffrey, Counsel




INTRODUCTION

The veteran served on active duty from May 1990 to May 1993.  
He served in Southwest Asia during the Persian Gulf War, 
reportedly from January 6 to May 12, 1991.  This is an appeal 
from a May 1995 rating action by the Department of Veterans 
Affairs (VA) Regional Office, Sioux Falls, South Dakota, 
which denied entitlement to service connection for a memory 
loss as due to an undiagnosed illness and which granted 
service connection for and assigned 10 percent and 
noncompensable evaluations, respectively, for left knee and 
right knee disabilities.

For reasons which will be set forth below, appellate 
consideration of the issues of entitlement to higher ratings 
for the veteran's knee disabilities is being deferred pending 
further action by the regional office.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the claim for 
service connection for a memory loss has been obtained by the 
regional office.

2.  The veteran served from May 1990 to May 1993 and he 
served in Southwest Asia in early 1991.

3.  The veteran initially reported a memory loss when seen on 
an outpatient basis by the VA in May 1994.  The evidence 
indicates that he currently has an objectively confirmed 
memory loss of undiagnosed origin.


CONCLUSION OF LAW

The veteran's memory loss or amnestic disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 1991); 38 C.F.R. § 3.317 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim for a 
memory loss to be "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a); effective on and after September 1, 
1989.  That is, the Board finds that he has presented a claim 
which is plausible.  The Board is also satisfied that all 
relevant facts regarding the claim have been properly 
developed.

I.  Background

The veteran's service medical records reflect no complaints 
or findings regarding a memory loss or amnestic disorder.  In 
a medical history form completed at the time of his physical 
examination for separation from service in April 1993 he 
indicated that he did not have or had never had loss of 
memory or amnesia.  There was no indication of a memory loss 
on the medical examination report.

The veteran's initial claim for VA disability benefits was 
submitted in February 1995.  He indicated, among other 
things, that he had sustained a short-term memory loss in the 
summer of 1994.  VA outpatient treatment records were later 
received by the regional office reflecting that the veteran 
was seen in May 1994 with a complaint of difficulty 
remembering things.  He indicated that he forgot little 
things and new information.

The veteran was afforded a VA general medical examination in 
April 1995.  He indicated that he had a memory problem for 
things within about a one-day timeframe.  He reported that 
the memory problem began in 1992 and had continued without 
improvement.  He reported that he could not remember to pick 
up his son at the baby-sitter and forgot things his wife 
asked him to do.  Examination of the nervous system was 
essentially normal.  The physician indicated that the veteran 
had a short-term memory problem for which he had no diagnosis 
at the current time.

The veteran was also afforded a VA neurological examination 
in April 1995.  The examiner indicated that there was a 
short-term memory problem for which there was no apparent 
pathology or specific etiology.

The veteran was afforded VA psychological testing in August 
1996.  The results suggested normal cognitive functioning 
with the exception of impairment in verbal memory.  Possible 
causes for the deficit included exposure to toxic chemicals 
in the Persian Gulf War or exposure to fumes from fires in 
the Persian Gulf.  The current results were consistent with 
those seen in other Persian Gulf veterans.  The diagnosis was 
amnestic disorder.

The veteran was afforded a neurological evaluation in 
September 1996.  The examination was essentially normal.  An 
assessment was made of a history of some memory difficulty.  
It was suggested that an MRI of the brain and an 
electroencephalogram be obtained.

In December 1996 and February 1997 the veteran's wife 
indicated that the veteran had had a great memory loss 
following his return from Operation Desert Storm.  She 
indicated that before that he was very organized and had a 
good memory.

The veteran was afforded an MRI of the brain in February 
1998.  The study was normal.

The veteran was again afforded VA psychological testing in 
March 1998.  Some of the skills that were impaired in the 
previous examination and tests were either comparable to his 
former performance or improved.  His verbal learning, which 
showed impairment on the previous examination, was better on 
the current testing, indicating improvement in his skills for 
verbal learning.  It was likely that whatever was causing his 
previous difficulties was no longer influencing his abilities 
and he had been able to compensate for the problems he had 
experienced previously.  There was no diagnosis.

The veteran was afforded a VA psychiatric examination in 
March 1998.  The veteran reported that he simply had to make 
lists at work in his contracting business as he would not get 
things done if he did not have them written down.  His wife 
noted that as well.  After return from service he began to 
notice some knee pain and problems with his memory.  Review 
of data including the clinical presentation and the 
interview, as well as the evaluation of an MRI scan of the 
brain and electroencephalogram was conducted.  All of those 
examinations had been totally within normal limits, 
demonstrating no organic basis for the problem, in terms of 
space occupying lesions or other evident cerebral 
abnormalities.  The mental status examination showed the 
veteran to be cooperative with mild flattening of affect.  
The veteran reported no significant mood disturbance.  Formal 
cognitive testing was not performed; however, it was noted 
that in the March 1998 VA psychological evaluation a review 
had been made of areas of dysfunction and verbal functioning 
and that significant improvement had been noted in all areas 
and was within normal limits.

It was stated that at the current time it appeared that 
whatever factors were causing the objective disturbances of 
memory appeared to have resolved on clinical testing and 
there was no evident gross or organic pathology to explain 
it.  It was indicated that if further memory decline was 
experienced and tested to be objectively measurable as a 
significant cognitive decline in the future, further 
neurological workup might be required including a spinal tap 
and examination of the cerebrospinal fluid.  The examiner 
stated it did not appear at all clinically appropriate at the 
current time to do those examinations, given the improvement 
of the veteran's memory.  There was no current evidence that 
further psychometric assessment was required or a further 
clinical evaluation required.  Overall, the veteran appeared 
to be functioning at a high normal level and did not appear 
to suffer impairment, based on objective testing.  The 
diagnoses included amnestic disorder, not otherwise 
specified, of undetermined etiology and nearly completely 
resolved.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110,1131.

Except as provided in paragraph (c) of this section, the VA 
shall pay compensation in accordance with Chapter 11 of Title 
38, United States Code to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or a combination of illnesses manifested by one or 
more signs or symptoms such as those listed in paragraph (b) 
of this section, provided that such disability:  (1)  Became 
manifest either during active military, naval or air service 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2001; and (2) by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

For the purposes of paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to various conditions 
including fatigue, signs or symptoms involving the skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms and neuropsychological signs or symptoms.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(b).

In this case, as indicated previously, the veteran's service 
medical records do not reflect any reference to a memory loss 
or amnestic disorder.  On a medical history form completed at 
the time of his physical examination for separation from 
service in April 1993, the veteran checked the block 
indicating that he did not have or had never had loss of 
memory or amnesia.  There was no indication of a memory loss 
or amnesia on the report of medical examination completed at 
that time.

The veteran's initial claim for VA disability benefits was 
submitted in February 1995 and he referred to conditions 
including a memory loss on that application.  The regional 
office later received VA outpatient treatment records 
reflecting that the veteran was seen in May 1994 with a 
complaint of memory loss.  He reported problems with his 
memory beginning in 1992 when he was afforded the VA general 
medical examination and neurological examination in April 
1995.  An organic basis for the report of memory loss could 
not be found at that time.  In August 1996 the veteran was 
afforded VA psychological testing and the findings showed 
impairment in verbal memory.  It was indicated that the 
possible causes for the deficit included exposure to toxic 
chemicals in the Persian Gulf War or exposure to fumes from 
fires in the Persian Gulf and that the results were 
consistent with those seen in other Persian Gulf veterans.  A 
diagnosis of amnestic disorder was made.  The veteran was 
again afforded VA psychological testing in February 1998 and 
it was indicated that the test results showed improvements in 
certain areas including verbal learning. The veteran was also 
afforded a VA psychiatric examination in March 1998 and the 
amnestic disorder was still present, although reported to be 
almost completely resolved. 

The record reflects that the veteran served in Southwest Asia 
during the Persian Gulf War, reportedly from January to May 
1991 and he is entitled to the presumption afforded by 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 regarding certain 
undiagnosed medical conditions.  The listed conditions do not 
include a memory loss as such; however, neurologic and 
neuropsychological signs or symptoms are included and memory 
loss would clearly be within these categorizations.  A memory 
loss was initially reported when he was seen on an outpatient 
basis by the VA in May 1994.  The memory loss at that time 
would have warranted a 10 percent evaluation under the rating 
schedule provisions pertaining to amnestic and other 
cognitive disorders.  (Diagnostic Codes 9300-9327).  
Therefore, it follows that a grant of service connection for 
an amnestic disorder, claimed as a memory loss, due to an 
undiagnosed illness, is in order. 38 U.S.C.A. §§ 1117, 1131; 
38 C.F.R. § 3.317.  In arriving at its decision in this 
regard, the Board has resolved all doubt in favor of the 
veteran. 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for an amnestic disorder, 
claimed as a memory loss due to an undiagnosed illness 
resulting from the veteran's service in the Persian Gulf War 
is established.  The appeal is granted to this extent.


REMAND

With regard to the veteran's claims for increased ratings for 
his knee disabilities, the record discloses that in March 
1995 an arthroscopy with debridement of his left knee was 
performed at a VA medical facility.

When the veteran was afforded the VA general medical 
examination in April 1995 rotation stress produced pain of 
the right knee.  There was edema around the left knee and a 
fluid buildup.  The diagnosis was mild, bilateral 
patellofemoral syndrome.

The veteran was afforded a VA orthopedic examination in 
December 1995.  He reported increased pain involving both 
knees.  On examination there was a full range of motion of 
the knees and the knees were stable.  There was no joint line 
tenderness.

The veteran was again afforded a VA orthopedic examination in 
January 1998.  He complained of pain involving his knees.  On 
examination there was no swelling, heat or redness of the 
knees.  The knees were stable.  It was reported that the 
veteran had mild pain in the patella with resisted quadriceps 
contraction.

The veteran has maintained that he has occurrences of severe 
pain involving his knee and that his left knee locks on 
several occasions each day.  He reports that the pain in his 
knees is constant.  He reports that his knees give way on 
occasion.  He indicates that as a carpenter the pain in his 
knees is a great hindrance in his work.

The veteran's representative has maintained that the January 
1998 VA orthopedic examination was inadequate since the 
examiner failed to address the veteran's functional loss due 
to pain and the manner in which his knee condition affected 
his daily activities.  The representative has requested that 
the veteran be afforded another VA examination.

In view of the above matters, the case is REMANDED to the 
regional office for the following action:

1.  The veteran should be afforded an 
orthopedic examination in order to 
determine the current nature and severity 
of his left and right knee disabilities.  
All indicated tests and studies should be 
conducted and all clinical manifestations 
should be reported in detail.  The 
examiner should identify the limitation 
of activity imposed by the disabling 
conditions viewed in relation to the 
medical history, considered from the 
point of view of the veteran working or 
seeking work with a full description of 
the effects of his disability upon his 
ordinary activity.  An opinion should be 
provided by the examiner regarding 
whether pain associated with the knee 
disabilities significantly limits 
functional ability during flare-ups or 
with extended use.  Voyles v. Brown, 
5 Vet. App. 451, 453 (1993).  It should 
be noted whether the clinical evidence is 
consistent with the severity of the pain 
and other symptoms reported by the 
veteran.  The examiner should also 
indicate whether the affected joints 
exhibit weakened movement, excess 
fatigability or incoordination.  
Lathan v. Brown, 7 Vet. App. 359 (1995); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The claims file is to be made available 
to the examiner for review prior to 
conducting the examination.

2.  The regional office should then 
review the veteran's claims for increased 
ratings for his right and left knee 
disabilities.  If the determination 
regarding either of the remaining issues 
on appeal remains adverse to the veteran, 
he and his representative should be sent 
a supplemental statement of the case and 
be afforded the appropriate time in which 
to respond.

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted regarding the remaining matters on 
appeal pending completion of the requested action.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

